Name: Commission Regulation (EEC) No 1505/77 of 5 July 1977 amending for the 12th time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168 /36 Official Journal of the European Communities 6 . 7 . 77 COMMISSION REGULATION (EEC) No 1505/77 of 5 July 1977 amending for the 12th time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice Whereas the overall world situation has become more stable as a result of the favourable harvest forecasts from many countries ; whereas this more balanced situ ­ ation on the world market permits a return to a longer period of validity of export licences for common wheat, barley and maize , in order to facilitate commer ­ cial transactions without affecting the internal Community market ; whereas, however, a certain caution must be used when prolonging this period of validity ; whereas a period of validity of two months following the month of issue in the case of export licences for common wheat, barley and maize meets the above requirements ; Whereas harmonization of the periods of validity of export licences for all cereals is desirable ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 151 /77 (2 ), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the appli ­ cation of the system of import and export licences for cereals and rice (3 ), as last amended by Regulation (EEC) No 11 25/77 (4 ), fixed the period of validity of import licences for feed grain at 60 days in order to take account of the drought raging in several regions of the Community which had led to a drop in fodder supplies and a rise in prices ; Whereas the reasons which led to the fixing of this period of validity no longer apply ; whereas it is there ­ fore desirable to limit the validity of import licences for certain cereals to 45 days again , in order to reduce the risks to the normal development of the market from seasonal falls in prices ; Whereas harmonization of the periods of validity of export licences for all cereals is desirable ; Whereas Regulation (EEC) No 2042/75 fixed the period of validity of export licences at 30 days for common wheat, barley and maize and 90 days for other cereals ; whereas the period of 30 days was intro ­ duced for the three main cereals at a time when prices on the world market were fluctuating considerably and the supply situation in the various importing countries was uncertain because of the forecast for world harvests ; HAS ADOPTED THIS REGULATION : Article 1 1 . Annex I to Regulation (EEC) No 2042/75 is replaced by Annex I to this Regulation . 2 . Annex II to Regulation (EEC) No 2042/75 is replaced by Annex II to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 July 1977 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 136, 2 . 6 . 1977, p . 1 . ( 3 ) OJ No L 213 , 11 . 8 . 1975, p . 5 . (4 ) OJ No L 134, 28 . 5 . 1977, p . 56 . 6. 7 . 77 Official Journal of the European Communities No L 168/37 ANNEX I PERIOD OF VALIDITY OF IMPORT LICENCES A. For cereals CCT heading No Description oÃ ­ goods Period of validity 10.01 A 10.02 10.03 10.04 10.0-5 B 10.07 10.01 B 1 1.01 A 11.01 B 11 .02 A I Common wheat and mesiin Rye Barley Oats Maize other than hybrid maize for sowing Buckwheat, millet, canary seed and grain sorghum ; other cereals Durum wheat Wheat or mesiin flour Rye flour Wheat groats and meal (common wheat and durum wheat) Other products listed in Article 1 of Regulation (EEC) No 2727/75 ^ 45 days ^ 60 days Until the end of the fourth month following that of issue B. For rice 10.06 A I a) 10.06 A 11 a) 10.06 B I a) 10.06 B II a ) 10.06 A I b) 10.06 A II b) 10.06 B I b) 10.06 B II b) 10.06 C 1 1.01 F 1 1.02 A VI 1 1.02 E II e) 1 1 1.02 F VI 1 1.08 A II Round grain paddy rice Round grain husked rice Round grain semi-milled rice Round grain wholly milled rice Long grain paddy rice Long grain husked rice Long grain semi-milled rice Long grain wholly milled rice Broken rice Rice flour Rice groats and meal Flaked rice Rice pellets Rice starch ^ 45 days (') ^ 45 days (') Until the end of the third month following that of issue f Until the end of the fourth / month following that of 1 issue (') ror imports originating in and coming from Zone VII , as specified in Annex I to Commission Regulation ( EEC) No 1 124/77 (Oj No L M4 , 2H . 1 p. H ), the period of validity of the licence shall extend until the end of the second month following that of issue . No L 168/38 6 . 7 . 77Official Journal of the European Communities ANNEX II PERIOD OF VALIDITY OF EXPORT LICENCES A. For cereals CCT heading No Description of goods Period of validity 10.01 A 10.02 10.03 10.04 10.05 B 10.07 10.01 B 11.01 A 11.01 B 11.02 A I 11.01 E 11.02 A V 11.07 Common wheat and mesiin Rye Barley Oats Maize , other than hybrid maize for sowing Buckwheat, millet, canary seed and grain sorghum ; other cereals Durum wheat Wheat or mesiin flour Rye flour Wheat groats and meal (common wheat and durum wheat) Maize flour Maize groats and meal Malt Other products listed in Article 1 of Regu ­ lation (EEC) No 2727/75 [ Until the end of the second / month following that of is ­ l sue / Until the end of the fourth \ month following that of is ­ l sue ) Until the end of the second / month following that of is ­ ' sue Until the end of the fourth month following that of is ­ sue Until the end of the third month following that of is ­ sue B. For rice 10.06 A I 10.06 A II 10.06 B 10.06 C 11.01 F 11.02 A VI 11.02 E II e) 1 11.02 F VI 11.08 A II Paddy rice Husked rice Semi-milled or wholly milled rice Broken rice Rice flour Rice groats and meal Flaked rice Rice pellets Rice starch j 90 days 30 days ( Until the end of the third / month following that of is ­ l sue